Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
This Office Action is a response to Applicant’s Arguments and Remarks filed October 28, 2020.
Claim 3 has been canceled.  Claims 1, 2, and 4-6 have been amended.
Claims 1, 2 and 4-10 are pending in the instant application.


EXAMINER’S AMENDMENT
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
In the Claims:
In view of Applicant's Election (without traverse) filed June 25, 2020, claims 7-10 have been canceled.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
	An Examiner's Statement of Reasons for Allowance appears below:
In the previous Office Action mailed July 28, 2020, claims 1-6 were rejected under 35 U.S.C. 101 because the claimed invention was directed to a judicial exception.  In the response filed October 28, 2020, Applicants amended the claims to be drawn to a method of treating osteosarcoma comprising determining the expression level of miR-4714 in a sample obtained from a subject; and administering to the subject in need thereof a therapeutically effective amount of a chemotherapeutic agent, wherein miR-4714 expression level in the sample above the expression level in a control sample is indicative that the subject has osteosarcoma.  After consultation with 101 Specialist, Christopher Babic and reviewing the October 2019 Update on Subject Matter Eligibility, the Examiner has determined that the claims directed to methods of treatment are patent eligible.
The Examiner would also like to acknowledge the teachings of Miao et al. (Tumor Biology, 2013 Vol. 34:2093-2098) (submitted on the Information Disclosure Statement filed September 13, 2018).  Miao et al. is a review article and teaches expression pattern of miRNAs in osteosarcoma.  Miao et al. detail particular miRNAs upregulated or downregulated in osteosarcoma (see Table 1), but do not mention or highlight miR-4714.
 

Conclusion
Claims 1, 2, and 4-6 are allowable.

Any comments considered necessary by Applicant must be submitted no later than 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635